Citation Nr: 1617487	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-09 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II (diabetes).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held in January 2012.  A transcript is of record.  Thereafter, the Board remanded this matter in September 2012 for additional development of the record and again in November 2014 to obtain a clarifying medical opinion.

The Veteran Law Judge (VLJ) who conducted the January 2012 personal hearing has since retired.  A June 2015 letter informed the Veteran of this development and his right to a new hearing before a VLJ.  He was provided 30 days to respond and was advised that the Board would assume that he did not want an additional hearing if he did not respond within that 30 day period.  The Veteran has not responded.


FINDING OF FACT

Hypertension was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to show that the Veteran's hypertension was caused or aggravated by his service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1121, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.655 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in an October 2008 letter sent to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified at the hearing.  There is no indication that the Veteran did not understand the issue or what evidence would help substantiate his claim.  

In compliance with the remand directives, the Veteran was afforded another examination to obtain a clarifying medical opinion.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
The Veteran was diagnosed with hypertension in the January 2009 and October 2012 VA examinations.  These diagnoses satisfy the first prong of the service connection claim.

With respect to in-service incurrence, service treatment records are negative for complaints, treatment, or diagnosis of hypertension.  There is also no evidence a diagnosis of hypertension within a year of service discharge.  The record is similarly negative for evidence linking the Veteran's hypertension to his active service.  Theories of service connection under a direct basis (§ 3.303(a)), presumptive basis (§ 3.309(a)), continuity (§ 3.303(b)), or direct causal basis 
(§ 3.303(d)) would thereby fail.  

The Veteran does not argue the contrary.  Rather, in the January 2012 hearing, he testified he was first diagnosed with diabetes in September 2008.  He further recalled that he used his friend's glucose meter in February 2005 and received a glucose level of 449.  His friend's January 2009 statement of record corroborates the glucose reading.   However, the Veteran did not go to a doctor following that glucose meter reading.  Afterwards, he recalled experiencing symptoms such as unquenchable thirst, excessive urination and a sore on his head in the summer of 2008.  He was diagnosed with diabetes in September 2008 but based on the earlier 449 glucose reading feels he had the condition prior to the diagnosis.  

The Veteran testified he was also diagnosed with hypertension at the same time as diabetes because they performed blood work at that appointment.  Prior to that, the Veteran testified he never had elevated blood pressure readings or any symptoms of high blood pressure.

As addressed in the November 2014 Board remand as well as the Veteran's testimony, the Veteran claims his hypertension developed as a result of his diabetes.  In his March 2013 statement, he reports never being diagnosed with hypertension prior to his diagnosis of diabetes in September 2008.  He relies on the timing of the diabetes in relation to the onset of hypertension to support a finding that his diabetes caused the hypertension.  

The January 2009 VA examination reported a diagnosis of hypertension in 2008.  The examiner opined it would be mere speculation to opine as to whether or not the Veteran's hypertension is a complication of diabetes or has been aggravated by diabetes as no objective evidence is available for review to confirm the onset date of the reported potential complication in relation to the onset date of diabetes.  Specifically, the examiner noted the Veteran reported an elevated glucose several years ago with his friend but there is no objective evidence of normal blood pressure readings since that time.

However, based on the Veteran's assertions and supporting documentation, the Board obtained another medical opinion in October 2012.  This opinion found the Veteran's hypertension was not caused or aggravated by his diabetes, based on both diagnoses occurring at the same time.  

Thereafter, in light of the Veteran's contention and supporting documentation that his diabetes existed prior to the official diagnosis, the November 2014 Board remand found there is confusion in the record as to the onset date of these diagnoses and therefore, a clarifying medical opinion was requested.

In satisfaction of the November 2014 Board remand, the March 2015 VA examination provided the clarifying medical opinion that it is less likely as not that the Veteran's service-connected diabetes mellitus, if deemed to have been present in 2005 or 2006, either caused or aggravated the claimed hypertension diagnosed at the subsequent time.  Even if the Veteran's diabetes had its onset in 2005 or 2006, the examiner indicated that it is less likely as not that it caused or aggravated the Veteran's hypertension condition.  Reference was made to multiple medical treatise.  The examiner also discussed several laboratory from 2008 that supported her opinion.  She cited to the absence of microalbuminuria on testing in 2008 and 2014, which would be present if a relationship between the diabetes and hypertension existed.  In other words, the mere diagnosis of diabetes mellitus prior to hypertension would not establish causation or aggravation.  

In further support of this opinion, the examiner confirmed the October 2012 opinion that "there is no objective evidence of aggravation.  The Veteran is still on the same two blood pressure medications that were prescribed within 4 months of the hypertension diagnosis.  Dosages were titrated as would be expected for management of hypertension".  The Veteran's pharmacy data shows continuation of the same anti-hypertensive regimen.  

The Board finds the March 2015 examiner's clarifying opinions to be well reasoned and thorough, having considered the entire record, including available service treatment records, as well as providing specific medical evidence for the opinions rendered.  The Board notes the examination also thoroughly considered the Veteran's assertion that his diabetes pre-dated his official diagnosis in 2008 and offered an opinion based upon an earlier diagnosis as well.  Therefore, the March 2015 examination report warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The Veteran's assertions that his service-connected diabetes has caused his hypertension are lay statements that purport to provide a nexus opinion between his service and his condition.  The Board finds the Veteran's statements are not competent for this purpose.  Although it is an error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's service-connected diabetes caused hypertension is not something that can be determined by mere observation.  

Consequently, the only competent and the most probative evidence of record is the March 2015 VA opinion which determined that there was no relationship between the Veteran's hypertension and his service-connected diabetes, regardless of the date of onset.  The preponderance of evidence is against the finding that the Veteran's is entitled to service connection for hypertension as secondary to his service-connected diabetes.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


